            Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


CDN INNOVATIONS, LLC

                        Plaintiff,                  Civil Action No. 6:20-cv-447
       v.

PANASONIC CORPORATION                               JURY TRIAL DEMANDED

                        Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CDN Innovations, LLC (“CDN” or “Plaintiff”), for its Complaint against

Defendant Panasonic Corporation, (referred to herein as “Panasonic” or “Defendant”), alleges

the following:

                                     NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2. Plaintiff CDN is a limited liability company organized under the laws of the State

Georgia with a place of business at 44 Milton A venue, Suite 254, Alpharetta, GA 30009.

       3. Upon information and belief, Panasonic is a corporation organized under the laws of

Japan, with a place of business at 1006, Oaza Kadoma, Kadoma-shi, Osaka 571-8501, Japan.

Upon information and belief, Panasonic sells, offers to sell, and/or uses products and services

throughout the United States, including in this judicial district, and introduces infringing

products and services into the stream of commerce knowing that they would be sold and/or used

in this judicial district and elsewhere in the United States.

                                                                                         Page 1 of 8
             Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 2 of 8




                                    JURISDICTION AND VENUE

        4.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        5.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        6.      Venue is proper as to Panasonic in this judicial district under 28 U.S.C.

§1391(c)(3). On information and belief, Panasonic is not resident in the United States and may

be sued in any judicial district.

        7.      On information and belief, Defendant is subject to this Court’s general and

specific personal jurisdiction because Defendant has sufficient minimum contacts within the

State of Texas and this District, pursuant to due process and/or the Texas Long Arm Statute

because Defendants purposefully availed itself of the privileges of conducting business in the

State of Texas and in this District, because Defendant regularly conducts and solicits business

within the State of Texas and within this District, and because Plaintiff's causes of action arise

directly from Defendant’s business contacts and other activities in the State of Texas and this

District.

                                         BACKGROUND

                                          The Inventions

        Adaptive Power Control

        8.      Sinikka Sarkkinen, Jari Isokangas, and Dimitris Koulakiotis (hereinafter “the

Inventors”) are the inventors of U.S. Patent Nos. 7,006,844 (“the ’844 patent”) and 7,860,462

(“the ’462 patent”). A true and correct copy of the ’844 patent is attached as Exhibit A. A true

and correct copy of the ’462 patent is attached as Exhibit B.

        9.      The ’844 and ’462 patents resulted from the pioneering efforts of the Inventors in

the area of data transmissions in a wireless communication network, and more particularly the

                                                                                         Page 2 of 8
           Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 3 of 8




dynamic control of the power level of multicast data transmission. These efforts resulted in the

development of a method and apparatus for adaptive power control for multicast transmission in

2002.

               COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 7,006,844

         10.     The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         11.     On February 28, 2006, the ’844 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission”.

         12.     CDN is the assignee and owner of the right, title and interest in and to the ’844

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         13.     Upon information and belief, Panasonic has and continues to directly infringe one

or more claims of the ’844 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit C hereto (the “Accused 802.11

Instrumentalities”). For example, upon information and belief, Panasonic at least imports the

Accused 802.11 Instrumentalities into the United States

         14.     Exemplary infringement analysis showing infringement of at least claim 23 of the

’844 patent is set forth in Exhibit C. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by Panasonic with respect to the ’844 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’844 patent.
                                                                                            Page 3 of 8
            Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 4 of 8




          15.   Upon information and belief, users of devices containing Panasonic’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claim 23 of the ’844

patent.

          16.   Upon information and belief, Panasonic had knowledge of the ’844 patent at least

as early as its receipt of this complaint.

          17.   Panasonic’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 23 of the

’844 patent—constitutes inducement of others under 35 U.S.C. § 271(b). Panasonic’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused 802.11

Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”) but

specifically intended for use as an 802.11 product. For example, a promotional brochure on

Panasonic’s website expressly describes the PAN9055/9045 Multi-Mode WiFi Radio Module as

a “is a 2.4GHz ISM band wireless radio module for implementing WLAN and Bluetooth

functionality into various electronic devices. The cost-effective, low-power operation, system-

on-chip (SoC) solutions enable wireless network applications to be built with low total bill-of-

material costs [and] Supports IEEE 802.11” https://b2b-

api.panasonic.eu/file_stream/pids/fileversion/2248 (last visited 05/28/2020). Such conduct

demonstrates Panasonic’s specific intent (or at least willful blindness) to actively aid and abet

others to infringe, including but not limited to Panasonic’s partners and downstream customers,

whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of at least

claim 23 of the ’844 patent.




                                                                                         Page 4 of 8
           Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 5 of 8




         18.   Upon information and belief, Panasonic is also liable as a contributory infringer

of the ’844 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in

Exhibit C, constitutes an infringement of the ’844 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’844 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         19.   The Accused Instrumentality infringed and continues to infringe at least claim 23

of the ’844 patent during the pendency of the ’844 patent.

         20.   CDN has been harmed by the Panasonic’s infringing activities.

               COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 7,860,462

         21.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         22.   On December 28, 2010, the ’462 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission” [sic].

         23.   CDN is the assignee and owner of the right, title and interest in and to the ’462

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         24.   Upon information and belief, Panasonic has and continues to directly infringe one

or more claims of the ’462 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit D hereto (the “Accused 802.11

Instrumentalities”). For example, upon information and belief, Panasonic at least imports the

Accused 802.11 Instrumentalities into the United States.
                                                                                            Page 5 of 8
           Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 6 of 8




        25.     Exemplary infringement analysis showing infringement of at least claims 15 and

19 of the ’462 patent is set forth in Exhibit D. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by Panasonic with respect to

the ’462 patent. CDN reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or

implied contention or admission regarding the construction of any term or phrase of the claims of

the ’462 patent.

        26.     Upon information and belief, users of devices containing Panasonic’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claims 15 and 19 of

the ’462 patent.

        27.     Upon information and belief, Panasonic had knowledge of the ’462 patent at least

as early as its receipt of this complaint.

        28.     Panasonic’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claims 15 and 19

of the ’462 patent—constitutes inducement of others under 35 U.S.C. § 271(b). Panasonic’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused 802.11

Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”) but

specifically intended for use an 802.11 product. For example, a promotional brochure on

Panasonic’s website expressly describes the PAN9055/9045 Multi-Mode WiFi Radio Module as

a “is a 2.4GHz ISM band wireless radio module for implementing WLAN and Bluetooth

functionality into various electronic devices. The cost-effective, low-power operation, system-

on-chip (SoC) solutions enable wireless network applications to be built with low total bill-of-



                                                                                        Page 6 of 8
             Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 7 of 8




material costs [and] Supports IEEE 802.11” https://b2b-

api.panasonic.eu/file_stream/pids/fileversion/2248 (last visited 05/28/2020). Such conduct

demonstrates Panasonic’s specific intent (or at least willful blindness) to actively aid and abet

others to infringe, including but not limited to Panasonic’s partners and downstream customers,

whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of at least

claims 15 and 19 of the ’462 patent.

        29.     Upon information and belief, Panasonic is also liable as a contributory infringer

of the ’462 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in

Exhibit D, constitutes an infringement of the ’462 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’462 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

        30.     The Accused Instrumentality infringed and continues to infringe at least claim 15

and 19 of the ’462 patent during the pendency of the ’462 patent.

        31.     CDN has been harmed by the Panasonic’s infringing activities.

                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CDN demands a trial by jury

on all issues triable as such.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CDN demands judgment for itself and against Panasonic as

follows:

        A.      An adjudication that the Panasonic has infringed the patents asserted herein;

        B.      An award of damages to be paid by Panasonic adequate to compensate CDN for

Panasonic’s past infringement of the patents asserted herein, and any continuing or future

                                                                                         Page 7 of 8
            Case 6:20-cv-00447-ADA Document 1 Filed 05/29/20 Page 8 of 8




infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CDN’s reasonable attorneys’ fees; and

       D.      An award to CDN of such further relief at law or in equity as the Court deems just

and proper.


Dated: May 29, 2020                            DEVLIN LAW FIRM LLC


                                               /s/ Alex Chan
                                               Alex Chan (Texas Bar No. 24108051)
                                               achan@devlinlawfirm.com
                                               Timothy Devlin (pro hac vice to be filed)
                                               tdevlin@devlinlawfirm.com
                                               James M. Lennon (pro hac vice to be filed)
                                               jlennon@devlinlawfirm.com
                                               1526 Gilpin Ave.
                                               Wilmington, Delaware 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff CDN Innovations, LLC




                                                                                           Page 8 of 8
